Citation Nr: 0601791	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  The veteran does not have PTSD due to his active service.


CONCLUSIONS OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in December 2001.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until March 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
December 2001 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  An opinion from a VA physician to address the question 
at issue has been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2005); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125.  
According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet.App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993), and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).


Analysis

In reaching its decision, the Board has reviewed all of the 
pertinent evidence of record, to include copies of treatment 
records from the VA Montana Healthcare System and the Pondera 
Medical Center, documents associated with an August 2003 
decision by the Social Security Administration, December 2000 
letters from Tony Rizzo, M.Ed, LCPC, the report of a VA 
psychiatric examination in April 2001 and the transcript of a 
personal hearing conducted in October 2005. 

 A review of the record reveals that the veteran has received 
treatment for substance abuse and psychiatric problems since 
the mid-1990s. Although a diagnosis of PTSD by history has 
been reported several times in recent years, the only medical 
practitioner providing a firm diagnosis of PTSD has been Tony 
Rizzo, M.Ed, LCPC, a veteran outreach counselor. In a letter 
dated December 20, 2000, Mr. Rizzo reported diagnoses which 
included PTSD and major depression. Interestingly, in a 
letter discussing the veteran's psychological condition dated 
8 days earlier, Mr. Rizzo made no mention of a diagnosis of 
PTSD. No other medical opinion or competent medical evidence 
to support the veteran's assertions has been presented.

In conjunction with the veteran's claim, a VA psychological 
examination was conducted in April 2001. The examiner 
obtained a medical history from the veteran and reviewed his 
claims folders. Although noting Mr. Rizzo's diagnosis, the VA 
examiner observed few signs of PTSD. Mental status 
examination was unremarkable. The examiner concluded that 
there were insufficient symptoms in order to make a diagnosis 
of PTSD or major depression. It was felt that the correct 
diagnosis was adjustment disorder with depressed mood. It was 
specifically said there was no psychiatric impairment which 
could be directly tied to the veteran's military experience. 

The Board finds that the evidence is insufficient to support 
a finding that the veteran meets the criteria for a diagnosis 
of PTSD. The Board finds the opinion provided by the VA 
examiner in April 2001 to be far more probative than the 
diagnosis given by Mr. Rizzo. The VA examiner, by a 
psychologist training and experience, must be considered more 
adept at properly identifying psychiatric conditions than Mr. 
Rizzo, a counselor. Further, the VA examiner had the benefit 
of being able to review the veteran's entire medical record.  

Moreover, even if the Board were to assume that the veteran 
did meet the diagnostic criteria for PTSD, the Board would be 
unable to accept the diagnosis as based upon a confirmed 
stressor because the record does not otherwise contain 
independent evidence which contains his account of inservice 
stressors. The veteran does not contend, nor does the 
evidence show, that a psychiatric disorder was present in 
service or for many years thereafter, or that the veteran had 
combat service. Consequently, as noted above, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of an alleged non-combat stressor.  In such cases, 
the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. "Credible supporting evidence" of a 
noncombat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

At the personal hearing in October 2005, the veteran related 
that he had been exposed to three stressors, i.e., an 
incident involving a broken foot in basic training, a racial 
incident involving being injected involuntarily with drugs in 
Germany, and being notified of the death of his sister prior 
to his discharge. No credible supporting evidence with 
respect to the first two claimed stressors has been 
presented, and a death certificate to possible support the 
timing of the third claimed stressor has not been submitted. 
The Board notes that the VA examiner in April 2001 did 
consider the three claimed stressors in reaching his 
conclusions. 

The veteran has been offered the opportunity to submit 
evidence corroborating his asserted stressors, but has not 
done so. In September 2005, the veteran and his 
representative asked for 60 days to submit additional 
evidence in support of his claim. A decision was deferred as 
requested, but no additional evidence has been received. 

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that the veteran has PTSD or 
that there is any independent verification of his reported 
inservice stressors.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD, and it must be denied.


ORDER

Service connection for PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


